           Case 4:21-mj-00111-CFB Document 1-1 Filed 02/18/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                                 )
                                                          )     Criminal No. 4:21-MJ-111
                  v.                                      )
                                                          )     AFFIDAVIT
JOSE REYES GALVAN,                                        )
also known as, Jose Guadalupe Reyes Galvan,               )
                                                          )
                  Defendant.                              )

          I, Jason M. Palmer, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

          1.      I am a Deportation Officer with the Department of Homeland Security,

Immigration and Customs Enforcement (ICE) and I am assigned to the office in Des Moines, Iowa.

I have so been employed since May 2019 and my duties include enforcement of the immigration

and customs laws of the United States. Prior to my employment with ICE/ERO, I was employed

with the United States Border patrol as a Border Patrol Agent from September 2010 to May of

2019.

          2.      All of the statements and information contained in this Affidavit are based upon my

review of investigative reports prepared by law enforcement officers with knowledge of the facts

recited; upon my conversations with law enforcement officers having personal knowledge of the

pertinent facts; upon my review of official documents and records maintained by the United States

and upon my personal interview of the defendant. Based thereon, all of the statements and

information contained herein are true and correct to the best of my knowledge, information, and

belief.

          3.      This Affidavit is intended to show merely that there is sufficient probable cause for

the requested complaint and does not set forth all of my knowledge about this matter.



          FILED
          By: Clerk’s Office, Southern District of Iowa
          3:52 pm, Feb 18 2021
           Case 4:21-mj-00111-CFB Document 1-1 Filed 02/18/21 Page 2 of 3
                                                                                         4:21-MJ-111


       4.        Based on my training and experience and the facts set forth in this Affidavit, there

is probable cause to believe that Jose REYES GALVAN, also known as Jose Guadalupe Reyes

Galvan (REYES GALVAN) has committed a violation of Title 8, United States Code, Section

1326(a).

                                       PROBABLE CAUSE

       5.        On February 16, 2021, officers from the Johnston Police Department encountered

REYES GALVAN in Johnston, Iowa. REYES GALVAN stated his name was Jose Guadalupe

Reyes Galvan. Officers learned REYES GALVAN was not a citizen and contacted ICE officers.

During an interview with ICE, REYES GALVAN admitted that he had been previously removed

from the United States, and that he had reentered the United States without permission after being

deported. REYES GALVAN also stated that he currently did not have any visa applications

pending. REYES GALVAN’s identity was confirmed through a fingerprint analysis.

       6.        Based on a search of REYES GALVAN’s fingerprints, primary name, and date of

birth, immigration file ending in 097 was located and reviewed. The immigration file revealed that

REYES GALVAN is a citizen of Mexico and had previously been deported from the United States

to Mexico on one previous occasion. REYES GALVAN’s immigration file contains documents

showing he was most recently removed from the United States subsequent to an Order of Removal

entered on November 3, 2008. The resulting removal took place on November 19, 2008, through

Laredo, Texas.

       7.        The immigration file also contained a photograph of REYES GALVAN from his

prior removals, which matched the physical appearance of REYES GALVAN.

       8.        REYES GALVAN’s immigration file also contains a copy of FBI Identification

record ending in VC9, which revealed the following criminal related documents:




                                                  2
             Case 4:21-mj-00111-CFB Document 1-1 Filed 02/18/21 Page 3 of 3
                                                                                        4:21-MJ-111


         •       REYES GALVAN’s A-file shows documents relating to case FECR216323.
                 REYES GALVAN was convicted in the Iowa District Court for Polk County for
                 assault with intent to commit sex abuse, in violation of Iowa Code Section
                 709.11(C). On March 12, 2008, REYES GALVAN was sentenced to a two-year
                 prison sentence.

         9.      A review of REYES GALVAN’s immigration file and other computerized systems

revealed REYES GALVAN did not make application nor was granted permission to re-enter the

United States after removal as was required by law.

                                          CONCLUSION

         10.      Based on the facts and circumstances described above, I believe there is probable

cause to believe REYES GALVAN has knowingly and intentionally reentered the United States

without authorization after having been previously deported, departed, or removed, in violation of

Title 8, United States Code, Section 1326(a).



                                                      ___________________________________
                                                      Deportation Officer Jason M. Palmer
                                                      United States Immigration
                                                      and Customs Enforcement


         Subscribed and sworn before me on this 18th day of February, 2021, by reliable electronic

means.



                                _________________________________
                                Celeste F. Bremer
                                United States Magistrate Judge




                                                  3
